In an action for divorce, defendant appeals from an order of the Supreme Court, Kings County, entered April 25, 1975, which denied her motion to dismiss the complaint for failure to state a cause of action. Order reversed, with $50 costs and disbursements, and motion granted. Nothing less than a judicial judgment of separation can be the basis for a divorce under the clear requirements of subdivision (5) of section 170 of the Domestic Relations Law (Becker v Becker, 44 AD2d 676). Therefore, the mutual order of protection issued by the Family Court simultaneously with an order of support may not be the basis for a divorce. Any expansion of the no-fault grounds for divorce must be left to the Legislature. Martuscello, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur. [81 Misc 2d 821.]